                                                                              ·-============::;,
                                                                                ·soc SDNY
                                                                              , '. 1
                                                                              1i
                                                                              I: r>OCUMENT
                                                                              ! f:LECTRONICALLYFILED
                                                                               1
                                                                               1



                                                                              I1ooc #:         ·   ..    s




UNITED STATES DISTRICT COURT                                                  !· DATE PILED:                 C)
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X                     ,,
          •
                                                                       ·-                          l •




UNITED STATES OF AMERICA,                                                   92-cr-550 (JSR)
                                       Plaintiff,
                           -against-                                        ORDER GRANTING

LUIS JIMENEZ,                                                               PERMISSION TO FILE
                                    Defendant.
                                                                            DOCUMENTS UNDER SEAL


- - - - - - - - - - - - - - - - - - - - - - : - - - - - - - - - - -x
          JED S. RAKOFF, U.S.D.J.
          Defendant Luis A. Jimenez seeks permission to file under seal certain exhibits in
support of his forthcoming motion for a sentence reduction pursuant to Section 404 of the
First Step Act. In particular, Defendant seek~ permission to file under seal the following
exhibits because they contain sensitive, non-public information about the Defendant, his
health, and his family: (a) his Presentence Report; (b) his Bureau of Prisons Educational
Transcript; (c) his Bureau of Prisons Individualized Reentry Plan; and (d) his Bureau of
Prisons Disciplinary Record. Moreover, the Defendant seeks permission to file redacted
versions of the following exhibits because they contain the personal addresses of
Defendant's children, as well as a picture of his family: (a) a letter from Albert Jimenez;
(b) a letter from Stephanie Jimenez; and (c) a letter from Taisha Jin;ienez.
          The Court hereby GRANTS Defendant permission to file these exhibits under
seal. A redacted version of the sealed documents must be filed electronically via ECF.

          SO ORDERED.



                                                             ~ O F F , U.S:D.J.

Dated:              New York, New York
                    February~' 2020
